381 U.S. 761 (1965)
ASSOCIATED FOOD RETAILERS OF GREATER CHICAGO, INC., ET AL.
v.
JEWEL TEA CO., INC.
No. 321.
Supreme Court of United States.
Decided June 7, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Eugene Kart for petitioners.
George B. Christensen, Fred H. Daugherty, Theodore A. Groenke and Samuel Weisbard for respondent.
Solicitor General Cox for the United States, as amicus curiae, in support of the petition.
PER CURIAM.
The petition for writ of certiorari is granted and the judgment below is reversed. Meat Cutters v. Jewel Tea, ante, p. 676.
MR. JUSTICE HARLAN, MR. JUSTICE STEWART and MR. JUSTICE GOLDBERG concur in the judgment of the Court for the reasons stated in MR. JUSTICE GOLDBERG'S opinion in United Mine Workers of America v. Pennington and Meat Cutters v. Jewel Tea, ante, at 697.
MR. JUSTICE BLACK, MR. JUSTICE DOUGLAS and MR. JUSTICE CLARK dissent.